Citation Nr: 0811180	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a left knee disability, status post left leg tibia 
fracture.  

2.  Entitlement to an initial compensable rating for a left 
knee scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1984 to 
April 1987, from February 2003 to January 2004, and from July 
2005 to September 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a recent August 2007 rating decision, the RO revised its 
earlier November 2004 rating decision concerning the claims 
at issue on the basis that the evidence established "clear 
and unmistakable error" (CUE) as to the effective dates 
assigned for the respective disability ratings.  See 
38 C.F.R. § 3.105(a).  The finding of CUE in the earlier 
decision was based on the fact that the veteran was recalled 
to active duty service in Iraq from July 21, 2005 to 
September 25, 2006, and thus was no longer entitled to VA 
disability benefits during that period of time for his 
service-connected left knee orthopedic and scar disabilities.   

In his September 2005 substantive appeal (VA Form 9), the 
veteran requested a Travel Board hearing, but he cancelled 
that request in a personal statement dated in February 2006.  
See 38 C.F.R. § 20.704(e) (2007).  

Regrettably, though, since the claims must be further 
developed before deciding the appeal, the Board is remanding 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




REMAND

Further development is required before determining whether a 
higher initial rating is warranted for the claims at issue.

First, the recent August 2007 rating decision lists several 
documents which are missing from the claims file.  
Specifically, a September 2006 Statement in Support of Claim 
(VA From 21-4138), an October 2006 Veterans Claims Assistance 
Act (VCAA) letter, the report of an October 2006 VA contract 
examination, and treatment records from the VA Medical Center 
(VAMC) in Decatur, Georgia dated from October 2006 to August 
2007 are all currently not present in the claims file.  A 
remand to the RO (via the AMC)) is required to include these 
documents and records with the claims file.  The AMC should 
also ensure that the October 2006 VCAA letter complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Concerning this, this letter should specifically advise him 
concerning the elements of a disability rating and an 
effective date.  If it does not, a compliant letter should be 
sent to the veteran. 

Second, if the veteran has received additional relevant VA 
treatment for his left knee orthopedic and scars disorders 
since August 2007, these records should be obtained as well.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Third, as alluded to above, the veteran was recalled to 
active duty to serve in Iraq from July 21, 2005 to September 
25, 2006.  However, there is no indication the RO attempted 
to obtain service medical records (SMRs) from this period of 
service, which may be relevant to the claims at issue.  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA 
is required to obtain the veteran's SMRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records 
from a federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2007).  The standard for the VA is very high.  On 
remand, it is essential for the RO to make every effort to 
obtain whatever SMRs may exist dated from July 21, 2005 to 
September 25, 2006 at the National Personnel Records Center 
(NPRC) or at other locations.  In addition, any records that 
the veteran can submit by himself will greatly reduce the 
time it will take to fully adjudicate his claims.  If no 
records are available, a negative reply to that effect is 
required.    

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Obtain the following documents and 
records which are listed in August 2007 
rating decision, but are presently 
missing from the claims file:  a 
September 2006 Statement in Support of 
Claim (VA From 21-4138), an October 
2006 Veterans Claims Assistance Act 
(VCAA) letter, the report of an October 
2006 VA contract examination, and 
treatment records from the VA Medical 
Center (VAMC) in Decatur, Georgia dated 
from October 2006 to August 2007.  If 
the October 2006 VCAA letter does not 
comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
advising the veteran about the elements 
of a disability rating and an effective 
date, then send a compliant letter to 
the veteran.   

2.	Obtain the records of any medical 
treatment for the veteran's left knee 
orthopedic and scar disorders from the 
VAMC in Decatur, Georgia from October 
2006 to the present.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Contact the NPRC or any other 
appropriate locations and attempt to 
secure the veteran's SMRs for his 
period of service from July 21, 2005 to 
September 25, 2006.  If such records do 
not exist, or further attempts to 
secure them would be futile, a response 
to that effect is required and must be 
associated with the claims file.  The 
veteran is asked to assist, if 
possible, in obtaining these records by 
providing any additional, relevant SMRs 
he may possess.

4.	Then readjudicate the veteran's claims 
in light of any additional evidence 
received.  If the claims are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



